ON MOTION TO DISMISS APPEAL
Before LANDRY, ELLIS and BLANCHE, JJ.
BLANCHE, Judge.
A motion to dismiss the appeal of United Bonding Insurance Company has been filed by Altex Ready Mixed Concrete Corporation, plaintiff in reconvention and appellee, as to its claim in the amount of $15,917.66, together with legal interest at the rate of five per cent per annum from November 8, 1967, until paid and plus the sum of $4.00 for recording charges of respondent’s lien.
The grounds on which this motion to dismiss is based are identical to those set forth in the motion to dismiss filed by Elray Kocke Service, Inc.
For the same reasons expressed in our opinion, 243 So.2d 534, denying the motion of Elray Kocke Service, Inc., handed down this date, the motion of Altex Ready Mixed Concrete Corporation is denied at its cost.
Motion denied.